Opinion of the Court, by
Judge Clark.
THIS was an action of detinue, brought by Blunt against Thomas, for two negro slaves. The jury found for the plaintiff, “ the negroes in the declaration mentioned, if to be had, and £33 4s. in damages; if not, £71 5s. being the value of the negro boy Tom, £7 4s. in damages, and £78 15s. the value of the negro girl Rachel, and £27 in damages.” The judgment of the court is in pursuance of the verdict; to which judgment Thomas prosecutes this appeal.
The verdict and judgment are so materially defective, they cannot be supported; nor do they derive any aid from the release entered on the record, of the one pound, which is said to have been a mistake in the damages for the detention of the negro girl Rachel. The regular mode of finding damages, in an action of detinue for detention of the property, is to find a gross sum, without annexing to each species of property sued for, a particular sum for its detention; but if the finding should be otherwise, the judgment should not, as in this case, pursue it. If the negroes sued for in this case cannot be had, the judgment of the court will evidently subject the defendant to the payment of the damages for their detention, a second time. The plaintiff may have execution for the £33 4s. the gross amount of damages, immediately; and if, upon a distringas, the negroes cannot be got, and he has to resort to an execution for their alternate value, it will not only issue for their value, but the several sums for the detention of each. Such being the form of the judgment, it is conceived the executions would have to pursue it.
It is therefore considered by the court, that the judgment of the said circuit court be reversed, and the verdict of the jury set aside; and that the cause be remanded to the said court, for a new trial, &c.